DETAILED ACTION
This communication is response to the application filed 02/22/2021. Claims 1-20 are pending and presented for examination. A preliminary amendment filed 02/22/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 7-9 are objected to because of the following informalities:  “coverter” recited in claim 1 line 8 seems to be misspelling of “converter”.  Claims 7-9 recited “the conversion unit”, which seems to be a misspelling of “the converter”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “collector configured to”, “analyzer configured to”, “setter configured to”, “converter configured to”, ”distributor configured to”, “generator configured to”, “extractor configured to” in claims 1-4 and 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the claim recites “the analysis system according to claim 2, wherein the converter removes a tunnel assigned to the traffic collected by the collector”. Claim 2 that claim 6 depends on recited the same limitations. Thus, by repeating the same claim limitations for both claim 2 and claim 6, the claim language is vague and unclear, and this renders the claim indefinite. The same rejection applies to claim 12 which depends on claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,995,249 to Roy et al. (hereafter Roy) in view of US Pub. 2012/0129447 to NITTA et al. (hereafter Nitta).

Regarding claim 1, Roy discloses an  analysis system (see Roy, Fig 1 and Fig 5) comprising: 
a collector configured to collect traffic from a core network connected to a plurality of networks (see Roy, Fig 5, data collection module 540; Col 3 lines 18-22: in some embodiments, the network analysis method may include three functional components--network topology modeling and analysis 10, data collection and statistical analysis 20, and predictive modeling 30; Col 6 lines 11-19: a data collection and statistical analysis 20 component may collect traffic data for the various routes in the network infrastructure of the network environment. In at least some embodiments, to collect the route traffic data for the routes, the data collection and statistical analysis 20 component may poll or otherwise obtain traffic data from the routers (e.g., core routers) of the networks in the network infrastructure; Col 6 lines 34-38: the data collection and statistical analysis 20 component may periodically or aperiodically poll each core router in the network environment to obtain traffic information for the route(s) between networks in the network environment); 
an analyzer configured to analyze traffic by a plurality of functional capabilities included in the analysis unit (see Roy, Fig 5, traffic analysis module 550; Col 6 line 64-Col 7 line 6; Col 11 line 66-Col 12 line 6; Col 13 lines 53-59); 
Roy implicitly disclose a setter configured to set a scenario that designates at least one of the plurality of functional capabilities (see Roy, Col 7 line 60-Col 8 line 1: the output of the network topology modeling and analysis 10 component may include information indicating, for each particular route, a extreme-case scenario or break. The information may also indicate one or more other routes that are affected by the break, as well as an amount of traffic from each route (or alternatively an aggregate amount of traffic from all routes) affected by the break that would be diverted to the particular route if the break occurred); 
a converter configured to convert the traffic collected by the collection unit to traffic of a format suitable for the at least one of the plurality of functional capabilities designated by the scenario (see Roy, Col 11 lines 3-8: the traffic data received from the core routers may be expressed in bit rates, for example in gigabits per second (Gbps)); and 
a distributor configured to distribute the traffic converted by the conversion unit to the at least one of the plurality of functional capabilities that is designated (see Roy, Col 11 lines 8-9: The collected traffic data may be stored to a storage device or storage system, for example in a database).
Roy implicitly disclose a setter configured to set a scenario that designates at least one of the plurality of functional capabilities.
However, Nitta discloses a setter configured to set a scenario that designates at least one of the plurality of functional capabilities (see Nitta, ¶ 0050: a condition setting unit; ¶ 0064: f the analysis unit 34 judges that the filtering condition of the user stored in the analysis result DB 43 is not included in the filtering conditions obtained from the condition DB 40, the analysis unit 34 requests the condition setting unit 37 to obtain the user's filtering condition. The analysis unit 34 obtains a target user's filtering condition obtained in response to this request, and executes the above described filtering process; ¶ 0066: The condition setting unit 37 stores each user's filtering condition into the condition DB 40. Each user's filtering condition is managed by the base station control apparatus 2, and latest data thereof is stored in a subscriber DB 66 of the base station control apparatus 2; ¶ 0068: The condition setting unit 37 obtains the filtering condition inputted in this way, and stores the filtering condition into the condition DB 40. If the condition setting unit 37 has obtained the filtering condition inputted by the user, the condition setting unit 37 transfers it to the base station control apparatus 2, and thereby also reflects the inputted filtering condition in the subscriber DB 66);
a converter configured to convert the traffic collected by the collection unit to traffic of a format suitable for the at least one of the plurality of functional capabilities designated by the scenario (see Nitta, ¶ 0051: he wireless IF unit 31 converts a high-frequency analog signal received at the antenna, into a digital baseband signal, and transmits data (voice data, packet data or the like) obtained by demodulating and decoding this digital baseband signal, to the LAN-IF unit 32; ¶ 0053: upon receiving the communication data from the wireless IF unit 31, the LAN-IF unit 32 converts this communication data into a data format conforming to a protocol for the public network 7. The LAN-IF unit 32 sends out this converted communication data to the communication line connected to the router 10; ¶ 0054: the LAN-IF unit 32 converts this communication data into a predetermined data format, and transmits the converted communication data to the wireless IF unit 31. Along with the above described process, the LAN-IF unit 32 also transmits the communication data transmitted from the wireless IF unit 31 and the communication data transmitted from the router 10, to the communication content extraction unit 33); and 
a distributor configured to distribute the traffic converted by the conversion unit to the at least one of the plurality of functional capabilities that is designated (see Nitta, ¶ 0051: he wireless IF unit 31 converts a high-frequency analog signal received at the antenna, into a digital baseband signal, and transmits data (voice data, packet data or the like) obtained by demodulating and decoding this digital baseband signal, to the LAN-IF unit 32; ¶ 0053: upon receiving the communication data from the wireless IF unit 31, the LAN-IF unit 32 converts this communication data into a data format conforming to a protocol for the public network 7. The LAN-IF unit 32 sends out this converted communication data to the communication line connected to the router 10; ¶ 0054: the LAN-IF unit 32 converts this communication data into a predetermined data format, and transmits the converted communication data to the wireless IF unit 31. Along with the above described process, the LAN-IF unit 32 also transmits the communication data transmitted from the wireless IF unit 31 and the communication data transmitted from the router 10, to the communication content extraction unit 33).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Nitta and incorporate it into the system of Roy to achieve improved communication system.

Regarding claim 3, Roy in view of Nitta discloses the analysis system according to claim 1, Roy does not explicitly disclose further comprising: a generator configured to generate flow information of the traffic converted by the conversion unit based on the traffic converted by the converter, wherein the distributor distributes the flow information generated by the generator to the at least one of the plurality of functional capabilities that is designated.
However, Nitta discloses a generator configured to generate flow information of the traffic converted by the conversion unit based on the traffic converted by the converter (see Nitta, ¶ 0055: The communication content extraction unit 33 receives the communication data from the LAN-IF unit 32, and extracts communication content information from this communication data. The communication data is a data unit to be transmitted and received through the public network 7, such as a packet or a frame. The communication content information is obtained for each predetermined unit of communication), wherein the distributor distributes the flow information generated by the generator to the at least one of the plurality of functional capabilities that is designated (see Nitta, ¶ 0056: The communication content extraction unit 33 stores the extracted communication content information into the communication content DB 42; ¶ 0069: The notification unit 35 transmits the communication content information stored in the analysis result DB 43, to the base station control apparatus 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Nitta and incorporate it into the system of Roy to achieve improved communication system.

Regarding claim 4, Roy in view of Nitta discloses the analysis system according to claim 1, Roy does not explicitly disclose further comprising: an extractor configured to perform filtering on the traffic converted by the converter to extract predetermined traffic, wherein the distributor distributes the predetermined traffic extracted by the extractor to the at least one of the plurality of functional capabilities that is designated.
However, Nitta discloses an extractor configured to perform filtering on the traffic converted by the converter to extract predetermined traffic (see Nitta, ¶ 0055: The communication content extraction unit 33 receives the communication data from the LAN-IF unit 32, and extracts communication content information from this communication data. The communication data is a data unit to be transmitted and received through the public network 7, such as a packet or a frame. The communication content information is obtained for each predetermined unit of communication), wherein the distributor distributes the predetermined traffic extracted by the extractor to the at least one of the plurality of functional capabilities that is designated (see Nitta, ¶ 0056: The communication content extraction unit 33 stores the extracted communication content information into the communication content DB 42; ¶ 0069: The notification unit 35 transmits the communication content information stored in the analysis result DB 43, to the base station control apparatus 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Nitta and incorporate it into the system of Roy to achieve improved communication system.

Regarding claim 5, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 8, Roy in view of Nitta discloses the analysis system according to claim 3, Roy does not explicitly disclose the system further comprising: an extractor configured to perform filtering on the traffic converted by the conversion unit to extract predetermined traffic, wherein the distributor distributes the predetermined traffic extracted by the extractor to the at least one of the plurality of functional capabilities that is designated.
However, Nitta discloses an extractor configured to perform filtering on the traffic converted by the conversion unit to extract predetermined traffic (see Nitta, ¶ 0055: The communication content extraction unit 33 receives the communication data from the LAN-IF unit 32, and extracts communication content information from this communication data. The communication data is a data unit to be transmitted and received through the public network 7, such as a packet or a frame. The communication content information is obtained for each predetermined unit of communication), wherein the distributor distributes the predetermined traffic extracted by the extractor to the at least one of the plurality of functional capabilities that is designated (see Nitta, ¶ 0056: The communication content extraction unit 33 stores the extracted communication content information into the communication content DB 42; ¶ 0069: The notification unit 35 transmits the communication content information stored in the analysis result DB 43, to the base station control apparatus 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Nitta and incorporate it into the system of Roy to achieve improved communication system.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 3. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 8. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 8. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as a computer-readable non-transitory recording medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 3. Although phrased as a computer-readable non-transitory recording medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 4. Although phrased as a computer-readable non-transitory recording medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Claims 2, 6, 7, 9, 12, 13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Nitta and further in view of US Pub. 2010/0150049 to Kim et al. (hereafter Kim).

Regarding claim 2, Roy in view of Nitta discloses the  analysis system according to claim 1, but does not explicitly disclose wherein the converter removes a tunnel assigned to the traffic collected by the collector.
However, Kim discloses wherein the converter removes a tunnel assigned to the traffic collected by the collector (see Kim, ¶ 0056: when a tunnel release request message TUNNEL_RELEASE_REQ is received from the MME 110 (operation 819), the UE context management module 113-3 releases the tunnel through internal communication with the user packet tunnel management module 113-2 in the S/PDN GW 113, which has allocated the tunnel, and deletes the packet filtering table of the tunnel through internal communication with the packet filtering module 113-1 (operation 820). The UE context management module 113-3 then sends a tunnel release response message TUNNEL_SETUP_RSP including the UE ID and the result information to the MME 110 (operation 821)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the converter removes a tunnel assigned to the traffic collected by the collector as taught by Kim and incorporate it into the system of Roy to improve communication system efficiency (see Kim, ¶ 0009).

Regarding claim 6, it is rejected for the same reasons as set forth in claim 2.

Regarding claim 7, Roy in view of Nitta and Kim discloses the analysis system according to claim 2, Roy does not explicitly disclose the system further comprising: an extractor configured to perform filtering on the traffic converted by the conversion unit to extract predetermined traffic, wherein the distributor distributes the predetermined traffic extracted by the extractor to the at least one of the plurality of functional capabilities that is designated.
However, Nitta discloses an extractor configured to perform filtering on the traffic converted by the conversion unit to extract predetermined traffic (see Nitta, ¶ 0055: The communication content extraction unit 33 receives the communication data from the LAN-IF unit 32, and extracts communication content information from this communication data. The communication data is a data unit to be transmitted and received through the public network 7, such as a packet or a frame. The communication content information is obtained for each predetermined unit of communication), wherein the distributor distributes the predetermined traffic extracted by the extractor to the at least one of the plurality of functional capabilities that is designated (see Nitta, ¶ 0056: The communication content extraction unit 33 stores the extracted communication content information into the communication content DB 42; ¶ 0069: The notification unit 35 transmits the communication content information stored in the analysis result DB 43, to the base station control apparatus 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Nitta and incorporate it into the system of Roy to achieve improved communication system.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 2. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 9.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 7. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 2. Although phrased as a computer-readable non-transitory recording medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 16.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 7. Although phrased as a computer-readable non-transitory recording medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 11,228,667 to Hong et al. discloses a method, and device are provided for data transmission. The aggregation adaptation layer function entity is configured to convert the user plane data in the first format into user plane data in a second format, and send the user plane data in the second format to a BS in a radio access network constructed on the basis of the second mobile communication technology standard.
US Pub. 2012/0157106 to WANG et al. discloses a method, a computer readable medium and an apparatus for optimizing a cellular network architecture are disclosed. For example, the method obtains network traffic data for a plurality of different endpoint device types, wherein the network traffic data comprises network traffic data for each of the plurality of different endpoint device types, and predicts a future traffic pattern for one of the plurality of different endpoint device types based on the network traffic data.
US Pub. 2017/0048109 to KANT et al. discloses core network analytics system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464